DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

     RENE GUERRA MARTINEZ and ANGELA MARIA ESTRADA,
                       Appellants,

                                     v.

                   BANK OF NEW YORK MELLON,
                            Appellee.

                              No. 4D16-2398

                              [July 20, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Peter   D.    Blanc,     Judge;   L.T.   Case     No.
2015CA001021XXXXMB.

    Adriana C. Clamens and Jeffrey Harrington of Harrington Legal
Alliance, West Palm Beach, for appellants.

  Shaib Y. Rios of Brock & Scott, PLLC, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.